



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Bradwell
                v. Scott
,









2004 BCCA
            20




Date: 20040109





Docket: CA029239

Between:

David Bradwell
      and Geraldine Bradwell

Appellants

(
Plaintiffs
)

And

Frederick
      Larson Scott and Wilma Jean Scott

Respondents

(
Defendants
)












Before:



The Honourable
            Madam Justice Ryan





The Honourable
            Mr. Justice Donald





The Honourable
            Mr. Justice Oppal




Oral Reasons for Judgment




J. Frame



Counsel for the Appellants





S. Mitchell



Counsel for the Respondents





Place and
            Date:



Vancouver, British Columbia





January 9, 2004







[1]

OPPAL,
          J.A.
: On 14 November 2001 the Supreme Court ordered
          that the sale proceeds of real property owned by the parties be divided
          by awarding two-thirds to David and Geraldine Bradwell (the "Bradwells")
          and one-third to Frederick and Wilma Scott (the "Scotts").  The
        Bradwells have appealed that order.

[2]

This
        matter has had a somewhat lengthy history.  In 1979 the Scotts purchased
        residential waterfront property on Shuswap Lake with Agnes and John DeVries
        (the "DeVries").  Each couple became the registered owners of
        an undivided half interest as tenants in common.  The property consisted
        of three separate parcels.  In 1990 the parties entered into an agreement
        pursuant to which the Scotts were to have the exclusive use of parcel 1
        which consisted of approximately 0.5 hectares and the DeVries were to have
        exclusive use of parcel 2 which consisted of 1 hectare.  The third parcel
        consisting of 0.4 hectares was for joint use.  That agreement was not
      executed.

[3]

In
        1992 the DeVries sold their interest in the property to the Bradwells.  At
        the same time the Bradwells purchased the Scotts' interest in parcel 3.  On
        29 May 1992 all three couples entered into an agreement which would relate
      to the ownership of the property.

[4]

It
        is not in dispute that in 1997 unhappy differences developed between
      the Scotts and the Bradwells.  The Bradwells demanded that the Scotts convey
        a transfer to them which would state that the Bradwells owned 74% of the
        land while the Scotts owned 26% of the land.  The Scotts complied with
        that demand.  The title now shows the Bradwells as joint tenants and
        owners of an undivided 74% interest in the land while the Scotts as joint
        tenants
      are the owners of an undivided 26% interest in the land.

[5]

The
        Bradwells made improvements to their property.  They replaced the carport
        and garage that had been built by the DeVries with a 1500 square foot garage
        and workshop.  They also renovated the main and upper floors of the house
        and reconstructed a 1500 square foot basement in the main house.  They
      state that they spent over $160,000 in improvements.

[6]

In
        July 1999 the Bradwells applied for an order for the sale of the property
        and the distribution of the net proceeds.  The application was heard by
        Mr. Justice Cole in the Supreme Court who ordered that the property be
        offered for public sale with the right to each co-owner to bid on the property.  He
        also concluded that the 1992 agreement was unenforceable because the
        agreement purported to subdivide the property without compliance with
        Part 7 of the
Land
        Title Act
R.S.B.C. 1996 Chapter 250.  The Scotts appealed Mr. Justice
        Cole's order.  The Court of Appeal dismissed the appeal, see (2000),
      81 B.C.L.R. (3d) 210, 36 R.P.R. (3d) 112, 2000 BCCA 576.

[7]

On
        28 September 2001 the Bradwells made an application before Mr. Justice
        Pitfield for an order permitting them to purchase the Scotts' interest
        in the property for $234,000.  In opposing the application the Scotts argued
        that the sum was inordinately low.  It was their position that their interest
        ought to be valued at a higher price.  Each party wished to purchase the
        other's interest in the property.  The issue before the Court was whether
        the Bradwells ought to be permitted to purchase the Scotts interest in
        the property at $234,000 and, if not, whether and how the lands ought to
        be listed for sale.  The parties advised Mr. Justice Pitfield that they
      wanted a decision that day.

[8]

At
        the hearing the Bradwells' position was that they are the undivided owners
        of 74% of the land and the Scotts are the owners of the remaining 26%
      of the land.  They argued that the registered ownership was intended to represent
        their beneficial ownership.  The Scotts' position was that while the registration
        was intended to reflect the ownership of the land it was not intended to
        represent their beneficial interest.  Pitfield J. set out the issue as
      follows:

[24]  On the other hand, the Scotts say that while the registration was
        intended to reflect the registered ownership of the lands, it was not intended
        to represent their beneficial interest in the land.  Alternatively, if
        the beneficial interest in the lands as of 1992 or 1998 is the same as
        the registered interests, then the beneficial interest should be altered
        in the course of the division by virtue of the
Partition of

Property
      Act
and the
Law
and
Equity Act
.

[9]

Mr.
        Justice Pitfield concluded that the intention of the parties in 1992
      was that the Bradwells were to have beneficial ownership of parcels 2 and
      3
        while the Scotts would have beneficial ownership of parcel 1.  He came
        to this conclusion for two reasons.  First, he relied on the 1992 unenforceable
        agreement.  He did so because he was of the view that that reflected the
        intent of the parties.  He relied, as well, on the parties' agreement for
        the payment of property taxes.  He also relied on appraisal reports which
        stated that one third of the value of the property was attributable to
        the parcel owned by the Scotts while approximately two thirds was attributable
      to parcels 2 and 3, owned by the Bradwells.

[10]

In
        their appeal, the Bradwells have alleged that the chambers judge, Mr. Justice
        Pitfield, incorrectly applied s. 8 of the
Partition of Property Act
,
        R.S.B.C. 1996, c. 347 and that his decision is based on a palpable and
      overriding misapprehension of the appraisal evidence.

[11]

The
        appellants have argued that the appraisers did not submit expert reports
        following the methodology set out by the chambers judge.  They specifically
        stated that Mr. Harper, the Bradwells' appraiser, valued the property by
        creating a four lot subdivision whereas the Scotts' appraiser, Mr. Corrie,
        based his opinion on a two lot subdivision and refused to treat parcel
        3 as a fee simple title because it contained a septic tank.  Mr. Harper
        stated that the property had an estimated market value of $874,000 as of
        1 June 1999.  The appellants argue that their appraiser incorrectly appraised
        the value as a four lot subdivision in the absence of any evidence to support
        the probability of such a development taking place.  Mr. Corrie estimated
      the market value to be $858,000 as of 20 July 2001.

[12]

Mr.
      Justice Pitfield dealt with this issue in the following way:

[32]  The parties
        have each had an appraisal of the property completed.  There is not a
        great deal of discrepancy between the appraisers with respect to the
        overall
        value of the lands.



[33]  Each appraisal
        reflects the fact that because these lands represent a co-ownership in
        which various portions of it have been parcelled out to co-owners and
      buildings have been built on those portions for their exclusive use and
      benefit,
      they will probably sell at a discount to free market property.

[34]  That said, I
        am satisfied that the real arrangement intended by these parties was that
        they proceed from  beginning to end as if the Bradwells owned Parcels 2
        and 3 and the Scotts owned Parcel 1.   The necessary implication of that
        conclusion is that in the event the land is sold, an effort has to be
        made to allocate the entirety of the proceeds among Parcel 1, 2, and
        3.



[35]  Each of the
        appraisers has made an attempt to do that.  I need not be worried about
        the question of whether the numbers that they apply to Parcels 1, 2, and
        3 are appropriate but I do accept that the method of allocation, neither
        of which is materially different from the other, is appropriate.  The method
        involves proceeding on the basis that each of Parcels 1, 2, and 3 are saleable
        as fee simple titles.  The effect then is to attribute to Parcel 1 and
        to Parcels 2 and 3 a value in a fee simple market.  From that, of course,
        one can then allocate the proceeds from the sale of the entire land proportionately
        to Parcels 1, 2, and 3, respectively.



[36]  The appraisers each come to a slightly different view but in very
        rough numbers, each appears to agree that one-third of the total property
        value is allocable to Parcel 1, the Scott Parcel, while two-thirds is
      allocable to Parcels 2 and 3 which I will call the Bradwell parcels.

[13]

The
        law is not in dispute.  In
Tonneguzzo-Norvell v. Burnaby Hospital
(1994)
      SCR 114, McLachlin J, for the Court, stated as follows at pg. 121:

13 It is by now well established that a Court of Appeal must not interfere
        with a trial judges conclusions on matters of fact unless there is palpable
        or overriding error.  In principle, a Court of Appeal will only intervene
        if the judge has made a manifest error, has ignored conclusive or relevant
        evidence, has misunderstood the evidence, or has drawn erroneous conclusions
        from it .  A Court of Appeal is clearly not entitled to interfere merely
        because it takes a different view of the evidence.  The finding of facts
        and the drawing of evidentiary conclusions from facts is the province
      of the trial judge, not the Court of Appeal.

[14]

More
        recently in
Housen v. Nikolaisen
, (2002) 2 SCR 235, The
      Supreme Court revisited the issue.  The Court stated at para. 22 as follows:

[22] Although we agree that it is open in an appellate court to find
        that an inference of fact made by the trial judge is clearly wrong, we
        would add the caution that where evidence exists to support this inference,
        an appellate court will be hard pressed to find a palpable and overriding
        error.  As stated above, trial courts are in an advantageous position when
        it comes to assessing and weighing vast quantities of evidence.  In making
        a factual inference, the trial judge must sift through the relevant facts,
        decide on their weight, and draw a factual conclusion.  Thus, where evidence
        exists which supports this conclusion, interference with his conclusion
        entails interference with the weight assigned by the trial judge to the
      pieces of evidence.

[15]

In
        my view, the judge in this case, Mr. Justice Pitfield, did not make an
        overriding or palpable error.  He did not ignore any relevant or material
        evidence.  It cannot be said that he misdirected himself on the evidence.  It
        may be that the evidence before him was less than perfect.  It may be that
        rebuttal evidence was required.  However, he was attempting to be fair
        and equitable to all parties.  It should be noted that he was dealing here
        with a case involving two litigants who have had a lengthy and acrimonious
        relationship.  In the circumstances, I cannot conclude that he made any
      reversible error.

[16]

In
      the circumstances, I would dismiss the appeal.

[17]

RYAN,
          J.A.
: I agree.  In my view, it was open to the
          trial judge on the evidence that he had before him to allocate the proceeds
          of the sale of property in the way that he did.  I, too, would dismiss
        the appeal.

[18]

DONALD,
        J.A.
: I agree.

[19]

RYAN,
        J.A.
: The appeal is dismissed.

The Honourable Mr. Justice Oppal


